UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the quarterly period ended June 30, 2014 or [ ] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-174435 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0678429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 13, 2014, there were 240,603,745 shares of common stock issued and outstanding. Explanatory Note The purpose of this Amendment No. 1 to Be Active Holdings, Inc. ‘s Quarterly Report on Form 10-Q for the three and six months ended June 30, 2014 is to amend the financial statements and the Management’s Discussion and Analysis of Financial Condition and Results of Operations. We are filing this Amendment No. 1 to reflect the restatement of our financial statements contained herein.On December 17, 2014, the Board of Directors and the management of the Company concluded that, because of an error in properly recording the valuation of warrants as a derivative liability identified in the Company’s previously issued financial statements for the year ended December 31, 2013, and for the quarterly report for the three and six months ended June 30, 2014, the Company should restate its previously issued financial statements for the relevant periods. Please see Note 2 – Restatement contained in the Notes to the Financial Statements appearing in this Form 10-Q/A Amendment 1 which further describes the effect of these restatements. As indicated in Note 8 to the financial statements, the registration statement filed by the Company with the Securities and Exchange Commission was subsequently withdrawn by the Company prior to its becoming effective. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, this Form 10-Q/A includes new certifications by our principal executive officer and principal financial officer under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.Except for the items noted above, no other information included in the Company’s original Form 10-Q is being amended by this Form 10-Q/A. FORM10-Q/A Be Active Holdings, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets – June 30, 2014 (unaudited) and December 31, 2013 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to the (Unaudited) Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II- OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 -i- Table of Contents PART I - FINANCIAL INFORMATION BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Restated) ASSETS Current assets Cash and cash equivalents $ $ Cash in escrow Accounts receivable Inventory - Prepaid expenses and other current assets Total current assets Property and equipment, net Website development costs, net of accumulated amortization of $1,679 - Security deposit Totalassets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses and taxes Due to officers/stockholders Total current liabilities Deferred rent Derivative liability Totalliabilities Stockholders' equity (deficit) Preferred stock, par value $0.0001 per share, 150,000,000 shares authorized; issued and outstanding as of June 30, 2014 and December 31, 2013 as follows: Series A Convertible Preferred stock, 40,000,000 shares designated; 11,663,921 and39,441,458 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Series B Convertible Preferred stock; 4 shares designated; 3 shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Series C Convertible Preferred stock, 26,666,667 shares designated; 26,666,667 shares issued and outstanding at June 30, 2014 - Common stock, par value $0.0001, per share, 525,000,000 shares authorized; 240,603,745 and 97,325,231shares issued and issuable at June 30, 2014 and December 31, 2013,respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost; 4,339,555 shares ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See notes to financial statements. -1- Table of Contents BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Restated) (Restated) Net Sales $ Cost of Goods * * Gross Profit (Loss) ) ) Operating Expenses Selling expenses General and administrative Stock-based compensation charge (credit) ) (Decrease) Increase in fair value of derivative liability ) ) Loss on extinguishment of debt - - - Depreciation and amortization expense Total operating expenses ) Income (Loss) from operations before other expenses ) ) ) Other Income (Expenses) Forgiveness of debt - - - Interest income, net 28 - 52 ) Total other income (expenses) 28 - ) Net Income (Loss) $ $ ) $ ) $ ) Net income (loss) per common share: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Number of common shares used to compute net income (loss) per share: Basic Diluted * Includes write down of obsolete and unusable inventory See notes to financial statements. -2- Table of Contents BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Restated) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation and amortization Stock issued as charitable contribution - Stock-based compensation Forgiveness of debt ) Loss on extinguishment of debt - Increase (decrease) in fair value of derivative liability ) Common stock issued as interest on bridge note - Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) Increase in security deposit - ) Increasein prepaid expenses ) ) Increase in deferred rent Website development costs ) - Decrease in accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Proceeds from private placements Costs of private placements ) ) Issuance of common stock - Repayment of note payable - ) Decreasein due to officers/stockholders ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosures: State minimum taxes and franchise fees paid $
